 
 
I 
111th CONGRESS
1st Session
H. R. 3354 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2009 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the 7.5 percent threshold on the deduction for medical expenses. 
 
 
1.Repeal of 7.5 percent threshold on deduction for medical expenses
(a)In generalSubsection (a) of section 213 of the Internal Revenue Code of 1986 (relating to deduction for medical expenses) is amended by striking to the extent that such expenses exceed 7.5 percent of adjusted gross income.
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
